DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 26 May 2022 has been entered.  Claims 1-22 and 24-31 are pending in the application with claim 23 cancelled.  Claims 1, 6, 9-14, 16, 22, 24-25, 27, and 29 are currently amended with claim 31 newly added.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 04 Mar 2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed for having been amended to include all essential requirements of former claim 23, which was indicated as allowable subject matter in the preceding Office action. While the scope of amended claim 1 is slightly broader than the scope of former claim 23 an updated search of the prior art finds the totality of amended claim 1 to patentably distinguish over the prior art.
Claim 16 is allowed for having been amended into independent form while including all essential requirements of former claim 16, which was indicated as allowable subject matter in the preceding Office action. While the scope of amended claim 16 is slightly broader than the scope of former claim 16 an updated search of the prior art finds the totality of amended claim 16 to patentably distinguish over the prior art.
Claim 27 is allowed for having been amended into independent form while including all essential requirements of former claim 27, which was indicated as allowable subject matter in the preceding Office action. While the scope of amended claim 27 is slightly broader than the scope of former claim 27 an updated search of the prior art finds the totality of amended claim 27 to patentably distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785